Citation Nr: 1037647	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  10-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for pancreatitis, to include as 
secondary to alcohol abuse associated with service-connected 
PTSD.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1953.  He is the recipient of the Combat Infantryman Badge.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Pancreatitis is causally related to service-connected alcohol 
abuse associated with service-connected PTSD.


CONCLUSION OF LAW

Pancreatitis is proximately due to or the result of service-
connected alcohol abuse associated with PTSD.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for 
pancreatitis is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)) and the implementing 
regulations as to that claim.  

Disability which is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310(b) (2009).

The Veteran contends that his pancreatitis was a result of 
alcohol abuse, which is service-connected as associated with 
service-connected PTSD.  Therefore, he argues that service 
connection is warranted for pancreatitis. 

The record reflects that service connection was granted for 
alcohol abuse in early remission as part of service-connected 
posttraumatic stress disorder in an April 2009 rating decision.  
Additionally, post-service treatment records show that the 
Veteran was diagnosed with acute pancreatitis in September 2008.  
Thereafter, an October 2009 VA treatment record reports that the 
pancreatitis was resolved.  Nevertheless, the Court has held that 
service connection may be granted if a disability existed at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim, even though the disability resolved 
prior to the Secretary's adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the Board 
concludes that the Veteran has a current diagnosis of 
pancreatitis with respect to this claim.

Moreover, the competent and probative evidence provides a nexus 
between the Veteran's pancreatitis and his service-connected 
alcohol abuse.  He was afforded two VA examinations in November 
2008 and February 2009 to address this issue.  In both cases, the 
examiners reviewed the claims file and examined the Veteran.  
They also related findings culled from the medical literature, 
which showed that alcohol is among the causes of pancreatitis.  
However, ultimately, both examiners indicated that they could not 
resolve the question of a relationship between the Veteran's 
pancreatitis and his service-connected alcohol abuse without 
resorting to speculation.  This statement does not constitute an 
opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 
(2007).

In contrast, a July 2009 letter from Dr. JPK states that the 
Veteran's pancreatitis was the result of excessive alcohol 
consumption.  The Board observes that Dr. JPK also reports that 
the Veteran was under his care for management of the recent 
episode of pancreatitis.  There is no other competent and 
probative opinion of record with respect to the etiology of the 
Veteran's pancreatitis.

In light of the above, the Board determines that it is at least 
as likely as not that the Veteran's pancreatitis was causally or 
proximately due to his service-connected alcohol abuse associated 
with PTSD.  Therefore, service connection for pancreatitis is 
granted.


ORDER

Service connection for pancreatitis is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


